


110 HR 977 IH: To amend title 35, United States Code, to prohibit the

U.S. House of Representatives
2007-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 977
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2007
			Mr. Becerra (for
			 himself and Mr. Weldon of Florida)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to prohibit the
		  patenting of human genetic material.
	
	
		1.Short titleThis Act may be cited as the Genomic
			 Research and Accessibility Act.
		2.Prohibition on
			 patent of human genetic material
			(a)In
			 generalChapter 10 of title 35, United States Code, is amended by
			 adding at the end the following new section:
				
					106.Prohibition on
				patent of human genetic materialNotwithstanding any other provision of law,
				no patent may be obtained for a nucleotide sequence, or its functions or
				correlations, or the naturally occurring products it
				specifies.
					.
			(b)Table of
			 contentsThe table of
			 sections of chapter 10 of title 35, United States Code, is amended by adding at
			 the end the following:
				
					
						106. Prohibition on patent of human
				genetic
				material.
					
					.
			(c)ApplicabilityThe amendment made by subsection (a) shall
			 not apply to a patent issued before the date of the enactment of this
			 Act.
			
